No. 312A19                                             TENTH JUDICIAL DISTRICT

                   SUPREME COURT OF NORTH CAROLINA

                             ****************
                                                       )
NHUNG HA and NHIEM                                     )
TRAN                                                   )
                                                       )
v.                                                     )   From Wake County
                                                       )
NATIONWIDE GENERAL                                     )
INSURANCE COMPANY                                      )
                                                       )

                             ****************

                                      ORDER

      The Court of Appeals’ judgment in this case is vacated and the matter is

remanded. On remand to the Court of Appeals, that court is to determine whether

Article 41, Article 36 or other statutes govern in this matter. The Court of Appeals

may remand this matter to the trial court for further proceedings if necessary.

      By order of the Court in Conference, this the 14th day of August, 2020.


                                       s/Davis, J.
                                       For the Court

      WITNESS my hand and the seal of the Supreme Court of North Carolina, this
the 14th day of August, 2020.



                                       AMY L. FUNDERBURK
                                       Clerk of the Supreme Court of North Carolina

                                       s/Amy L. Funderburk
                                       Assistant Clerk